This is an action by a wife against her husband for separation on the ground of cruel and inhuman treatment. Defendant has appealed from an order of the Broome County Special Term of the Supreme Court allowing the wife alimony of $100 a month. Defendant is a police officer in Binghamton and earns a total of $198.17 per month. He has sworn that he has no other assets except a bank account of $8 and that he is heavily indebted. The order appealed from is modified on the law and facts by reducing the monthly alimony from $100 per *734month to $75 per month and as so modified is affirmed, without costs. Motion to dismiss appeal dismissed as academic. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.